Title: To Benjamin Franklin from ———, 3 January 1778: résumé
From: ——
To: Franklin, Benjamin


<Würzburg, January 3, 1778, in French: I am desolated that the plan I proposed to you cannot be carried out. None of those concerned in it bears you ill will, because on similar occasions you may well have been let down; but I want to prove my good intentions. Next spring or thereabouts I am going to America at my own expense, with my wife, my only son, and a brave officer as hostages to my good faith. Congress will find use, I am convinced, for my military experience. What should I take, and whom should I approach with my plan? To recoup my expenses if I fail, I shall have with me six or eight thousand florins’ worth of goods; what kinds are most in demand, and how could I dispose of them? Would you give me the addresses of some Americans who would put me on the right path?
A friend who is determined to go with me, and settle in America, has a nest egg of ten to fifteen thousand florins, and would like to have the following questions answered: (1) Is Boston or North or South Carolina the best place to set himself up in business? (2) Should he go into agriculture or commerce or both? (3) Is land free, and if not what is the price per acre? (4) What would be the likely percentage of profit in selling European merchandise in the three places mentioned? (5) Is there a market for good strong wine, Rhenish or Franconian, and how much does a bottle of Burgundy command? (6) Would a Dutch or French ship be safer? (7) Is it expensive to build a house? (8) What is the cost of a field slave? (9) Is trade in European goods better carried on through mercantile contacts in France or Holland, or by buying from incoming ships, and what is the difference between the two methods? Please add any other information needed by a man taking such an important step.
I shall probably go from here to Holland to Nantes, and there embark. I will let you know of my arrival, so that you can tell me [remainder missing.]>
